      Case 2:18-cr-00365-JNP-BCW Document 179 Filed 02/08/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH




                                                  STANDING ORDER RE: MOTIONS
                                                  UNDER SPEEDY TRIAL ACT AND
                                                  CHANGE OF PLEA HEARINGS
                                                  (updated May 26, 2017)




STANDING ORDER RE: MOTIONS UNDER SPEEDY TRIAL ACT AND CHANGE OF
                        PLEA HEARINGS

       I.      MOTIONS TO CONTINUE TRIAL

       The court issues the instant Standing Order re Speedy Trial Act to address matters that

are commonly faced in criminal cases. “The Speedy Trial Act requires that a criminal trial begin

no more than seventy days after the filing of an indictment or the defendant’s first appearance in

court.” United States v. Loughrin, 710 F.3d 1111, 1119 (10th Cir. 2013). “The purpose of the Act

is to ‘protect a criminal defendant’s constitutional right to a speedy trial and serve the public

interest in bringing prompt criminal proceedings.’” Id. (quoting United States v. Toombs, 574

F.3d 1262, 1268 (10th Cir. 2009)). But not every day counts toward the seventy-day limit

because of multiple automatic statutory exclusions. Id.

       Additionally, the court may exclude time “resulting from a continuance” of the trial “on

the basis of [the judge’s] findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

But the “[ends of justice] exception to the otherwise precise requirements of the Act was meant

to be a rarely used tool for those cases demanding more flexible treatment.” United States v.
      Case 2:18-cr-00365-JNP-BCW Document 179 Filed 02/08/19 Page 2 of 4



Watson, 766 F.3d 1219, 1229 (10th Cir. 2010) (alteration in original) (quoting Toombs, 574 F.3d

at 1269 (10th Cir. 2009)). “To grant an ends-of-justice continuance, the district court must ‘set []

forth, in the record . . . its reasons for finding that the ends of justice served by the granting of

such continuance outweigh the best interest of the public and the defendant in a speedy trial.’”

Id. (alterations in original) (quoting 18 U.S.C. § 3161(h)(7)(A)).

       In order to ensure compliance with the Speedy Trial Act, this court has established a local

rule detailing the required contents of a motion to continue a criminal trial brought under the

Speedy Trial Act. See DUCrimR 12-1(h). That local rule requires, among other things, that any

motion requesting a continuance include “specific reasons for the requested extension or

continuance, including why the act cannot be done within the originally allotted time.” Id.

(emphasis added). It also requires that the motion provide “an explanation of how the reasons

offered in support of the motion justify the length of the extension or continuance that has been

requested.” Additionally, “if the motion is based on supporting claims of facts, affidavits

addressing the factual basis for the motion must accompany the motion.” DUCrimR 12-2(b)(2).

       The requirements listed above, as well as the local rule’s other requirements, are

necessary for the court to evaluate whether the ends of justice are served by the continuance.

Vague and conclusory statements such as “additional time is needed to review records,”

“additional time is necessary to conduct further plea negotiations,” or “counsel needs additional

time to prepare for trial,” do not comply with the local rule or the Speedy Trial Act. See Tombs,

574 F.3d at 1271 (“Simply identifying an event, and adding the conclusory statement that the

event requires more time for counsel to prepare, is not enough.”). Rather, the motion must be

accompanied by an affidavit that sets for the specific factual allegations demonstrating the need

for a continuance.




                                                 2
      Case 2:18-cr-00365-JNP-BCW Document 179 Filed 02/08/19 Page 3 of 4



        The court understands that the practice of the bar in recent years has not always complied

with the local rule or controlling Tenth Circuit precedent. Accordingly, the court issues this

standing order to put all counsel on notice that the Speedy Trial Act and DUCrimR 12-1 will be

enforced.

        To facilitate compliance, the court establishes the following additional procedures. ALL

MOTIONS TO CONTINUE A CRIMINAL TRIAL MUST BE FILED AT LEAST

THREE WEEKS IN ADVANCE OF THE TRIAL DATE. ALTERNATIVELY, IF THE

DEFENDANT OR THE GOVERNMENT INTENDS TO GO TO TRIAL AS

SCHEDULED, COUNSEL MUST INFORM THE COURT OF THIS INTENTION AT

LEAST THREE WEEKS IN ADVANCE OF THE TRIAL DATE. The court will issue

monetary sanctions against all counsel who fail to meet these deadlines if counsel fails to

demonstrate why the deadline could not be met. Unless and until a motion to continue is granted,

the court will not strike the trial date from its calendar and counsel are expected to comply with

all pretrial deadlines.

        II.     CHANGE OF PLEA HEARINGS

        For clarity of the record, defense counsel must file a motion requesting a change of plea

hearing before contacting the magistrate judge or this court to set a hearing. Change of plea

hearing should be set no later than one week prior to the trial date.

        III.    NOTICE OF ACKNOWLEDGMENT

        Because this order establishes a new procedure, all counsel are required to file, within

seven days, a Notice of Acknowledgment. That notice must: (i) be signed by counsel; and (ii)

verify that counsel carefully read and will comply with this order and with DUCrimR 12-1.




                                                3
Case 2:18-cr-00365-JNP-BCW Document 179 Filed 02/08/19 Page 4 of 4



                              BY THE COURT



                              ______________________________
                              Jill N. Parrish
                              United States District Court Judge




                                4
